Case: 20-1635   Document: 49     Page: 1   Filed: 03/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

          CENTRIPETAL NETWORKS, INC.,
                   Appellant

                            v.

                CISCO SYSTEMS, INC.,
                        Appellee
                 ______________________

                  2020-1635, 2020-1636
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 01436, IPR2018-01437.
                  ______________________

                Decided: March 10, 2021
                ______________________

    JAMES R. HANNAH, Kramer Levin Naftalis & Frankel
 LLP, Menlo Park, CA, for appellant. Also represented by
 PAUL J. ANDRE; JEFFREY PRICE, New York, NY.

     PATRICK D. MCPHERSON, Duane Morris LLP, Washing-
 ton, DC, for appellee. Also represented by CHRISTOPHER
 JOSEPH TYSON; MATTHEW CHRISTOPHER GAUDET, Atlanta,
 GA; JOSEPH POWERS, Philadelphia, PA.
                 ______________________
Case: 20-1635    Document: 49      Page: 2    Filed: 03/10/2021




 2          CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.



     Before MOORE, SCHALL, and TARANTO, Circuit Judges.
 TARANTO, Circuit Judge.
     Centripetal Networks, Inc. owns U.S. Patent Nos.
 9,124,552 and 9,160,713, which address cybersecurity tech-
 niques for filtering encrypted packets passing between a
 secured and an unsecured network. In July 2018, Cisco
 Systems, Inc. filed petitions for inter partes reviews of the
 ’552 and ’713 patents. For all claims of both patents, Cisco
 asserted unpatentability under 35 U.S.C. § 103 for obvious-
 ness based on a user manual for an earlier security sys-
 tem—a manual that Cisco asserted was a prior-art “printed
 publication.” 35 U.S.C. § 311(b). The Patent Trial and Ap-
 peal Board instituted both requested inter partes reviews
 and, in its final written decisions, agreed with Cisco about
 the printed-publication status of the user manual and
 about unpatentability of all claims. Cisco Systems, Inc. v.
 Centripetal Networks, Inc., IPR2018-01436, 2020 WL
 402817 (P.T.A.B. Jan. 23, 2020) (’552 Decision); Cisco Sys-
 tems, Inc. v. Centripetal Networks, Inc., IPR2018-01437,
 2020 WL 402317 (P.T.A.B. Jan. 23, 2020) (’713 Decision).
 We affirm.
                               I
                              A
     The patents address aspects of the now-common pro-
 cess of sending messages across networks, specifically
 across the Internet, using protocols that split up a mes-
 sage’s content into packets for transmission. J.A. 6682
 ¶ 47; J.A. 6823. When packets arrive at their destination,
 they are assembled to recreate the original message. See
 J.A. 2064. Two common preexisting protocols, which allow
 encryption of the transmitted data, are relevant here: Hy-
 pertext Transfer Protocol Secure (HTTPS) and Transport
 Layer Security (TLS). See ’552 patent, col. 7, lines 53–60.
     Because the ’713 patent issued from a continuation of
 the application that issued as the ’552 patent, the patents
Case: 20-1635     Document: 49      Page: 3     Filed: 03/10/2021




 CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.          3



 share a specification, and when citing that specification, we
 will generally cite only the ’552 patent. The patents are
 concerned with “filtering network data transfers” and the
 passage of information between a secured network (e.g., a
 private company’s network) and an unsecured network
 (e.g., the larger Internet). ’552 patent, Abstract; ’713 pa-
 tent, Abstract; see also ’552 patent, col. 1, lines 62–64. The
 specification focuses, in particular, on preventing a type of
 cyberattack known as an “exfiltration,” which involves
 stealing information (extracting it without authorization)
 as it exits a secure network, using “popular network data
 transfer protocols” to disguise the theft “as normal network
 behavior.” Id., col. 1, lines 15–23. Previous cybersecurity
 systems, the patents say, inadequately protected against
 such attacks because they tended to interpret the exfiltra-
 tion as ordinary network behavior and did not account for
 vulnerabilities in the conventional version of TLS, i.e., TLS
 version 1.0. Id., col. 1, lines 23–25; id., col. 6, lines 40–47.
      The patents describe a solution in which packets enter-
 ing or exiting a secure network are first received at a
 packet secure gateway, which may include “one or more
 computing devices configured to receive packets.” Id., col.
 3, lines 42–44. The gateway also receives a “dynamic secu-
 rity policy” from a “security policy management server,”
 id., col. 4, lines 53–55, which provides the “packet filter” in
 the gateway with “one or more rules” to determine where
 (to which “operators”) packets “having specified infor-
 mation” should be sent, id., col. 5, lines 6–16. The specified
 information gathered from a packet may include a “five-tu-
 ple,” which may comprise “one or more values selected
 from”: the protocol type of the packet, the Internet Protocol
 (IP) address of the source of the packet, “one or more source
 port values,” the IP address(es) of the destination(s) of the
 packet, and “one or more destination ports.” Id., col. 5,
 lines 34–42. Based on the information collected from the
 packet, the gateway system “determines” which operator to
 direct the packet to, id., col. 5, lines 9–16, and the operator
Case: 20-1635     Document: 49      Page: 4    Filed: 03/10/2021




 4         CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.



 then applies one or more filtering rules to the packet to “al-
 low” or “block” the packet, see, e.g., id. col. 5, lines 62–67;
 id. col. 6, lines 11–16. For example, a rule may require that
 a packet use “version 1.1 or 1.2 of the Transport Layer Se-
 curity (TLS) protocol” in order to be allowed to continue,
 because “the popular TLS version 1.0 protocol has a known
 security vulnerability that attackers may exploit to decrypt
 HTTPS sessions.” Id., col. 6, lines 27–47.
     Independent claim 1 of the ’552 patent recites:
     1. A method, comprising:
     at a computing device comprising at least one pro-
     cessor, a memory, and a communication interface:
         receiving, via the communication interface,
         a plurality of hypertext transfer protocol
         secure (HTTPS) packets;
         responsive to a determination by the at
         least one processor that at least a portion
         of the plurality of HTTPS packets have
         packet-header-field values corresponding
         to a packet filtering rule stored in the
         memory, applying, by the at least one pro-
         cessor, an operator specified by the packet-
         filtering rule to the at least a portion of the
         plurality of HTTPS packets, wherein the
         operator specifies one or more application-
         header-field-value criteria identifying one
         or more transport layer security (TLS)-
         version values for which packets should be
         blocked from continuing toward their re-
         spective destinations;
         and
         responsive to a determination by the at
         least one processor that one or more pack-
         ets, of the at least a portion of the plurality
Case: 20-1635     Document: 49      Page: 5    Filed: 03/10/2021




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.          5



         of HTTPS packets, have one or more appli-
         cation-header-field values corresponding to
         one or more TLS-version values of the one
         or more TLS-version values for which pack-
         ets should be blocked from continuing to-
         ward     their    respective   destinations,
         applying, by the at least one processor, at
         least one packet-transformation function
         specified by the operator to the one or more
         packets to block each packet of the one or
         more packets from continuing toward its
         respective destination.
 Id., col. 11, lines 5–35. Claims 8 and 15 are the only other
 independent claims in the ’552 patent. Claim 8 claims an
 “apparatus” that performs the claim 1 method and claim
 15 claims “non-transitory computer-readable media” con-
 taining instructions that, when executed, perform the
 claim 1 method. Id., col. 12, line 54 through col. 13, line 15;
 id. col. 13, lines 39–67. No additional limitations in the
 dependent claims of the ’552 patent are relevant to Cen-
 tripetal’s appeal.
     Claim 1 of the ’713 patent recites:
     1. A method comprising:
     receiving, by a computing system provisioned with
     a plurality of packet-filtering rules, a first packet
     and a second packet;
     responsive to a determination by the computing
     system that the first packet comprises data corre-
     sponding to a transport layer security (TLS)-
     version value for which one or more packet-filter-
     ing rules of the plurality of packet-filtering rules
     indicate packets should be forwarded toward their
     respective destinations, forwarding, by the compu-
     ting system, the first packet toward its destination;
     and
Case: 20-1635    Document: 49      Page: 6    Filed: 03/10/2021




 6         CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.



     responsive to a determination by the computing
     system that the second packet comprises data cor-
     responding to a TLS-version value for which the
     one or more packet-filtering rules indicate packets
     should be blocked from continuing toward their re-
     spective destinations, dropping, by the computer
     system, the second packet.
 ’713 patent, col. 11, lines 8–25. Independent claims 8 and
 15 of the ’713 patent are substantially similar to claim 1;
 for present purposes, they are system and non-transitory
 computer-readable media forms of method claim 1. See id.,
 col. 12, lines 29–47; id., col. 13, lines 44–61.
                              B
     In July 2018, Cisco filed petitions for inter partes re-
 views of all claims (claims 1–21) of the ’552 patent and all
 claims (claims 1–20) of the ’713 patent. Cisco argued that
 the claimed inventions of all claims would have been obvi-
 ous to a relevant artisan in view of the User Guide for the
 Sourcefire 3D System—a manual referred to in the matters
 before us as “Sourcefire.”
      Sourcefire describes a system that monitors network
 activity with packet-filtering devices called “3D-Sensors”
 that record network activity and identify (and call atten-
 tion to) “intrusion events” based on an “intrusion policy ap-
 plied to a detection engine on the sensor that is monitoring
 a specific network segment.” J.A. 1460, 1683. In this sys-
 tem, packets traveling through the network pass through
 three layers that decode them, J.A. 1683, 1685, then pass
 through preprocessors that “normalize traffic at the appli-
 cation layer and detect protocol anomalies,” J.A. 1685, and
 finally arrive at a “rules engine” that “inspects the packet
 headers” and “determine[s] whether they trigger any of the
 shared object rules or standard text rules,” J.A. 1685–86.
 At any of these steps, a packet could cause the system “to
 generate an event, which is an indication that the packet
 or its contents” may be a security risk. J.A. 1687.
Case: 20-1635     Document: 49      Page: 7     Filed: 03/10/2021




 CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.          7



     When packets arrive at Sourcefire’s rules engine, the
 engine determines whether values in the packet header
 trigger one or more “intrusion rules.” J.A. 1686, 1940,
 2188. Intrusion rules may have two parts: (1) the rule
 header, which includes the five-tuple values (protocol,
 source and destination IP addresses, source and destina-
 tion ports), the rule’s action (e.g., drop, alert and allow, ig-
 nore and allow), and direction indicators; and (2) the rule
 options part, which contains, e.g., keywords and their ar-
 guments and event messages. J.A. 2189; see also J.A.
 2188–96. Keywords in intrusion rules can be used by the
 preprocessor (called the Secure Sockets Layer (SSL) pre-
 processor) and by the rules engine to filter packets accord-
 ing to their encryption protocol version (for example, their
 TLS version). J.A. 2252. Sourcefire permits users to write
 their own custom intrusion rules, J.A. 2188–96, so a user
 could use a keyword like “ssl_version” in an intrusion rule
 to cause the SSL preprocessor to match the protocol version
 information contained in the application headers of the
 packets against the protocol of the assembled packets for
 an encrypted session (a reassembled stream of messages
 known as a handshake), J.A. 2254–55; see also J.A. 1918,
 2024–28, 2127.
     In its petitions for inter partes reviews, Cisco argued
 that the claims of the ’552 and ’713 patents recite subject
 matter that would have been obvious in view of Sourcefire
 because Sourcefire describes a cybersecurity system that
 can be configured to meet every limitation in the claims.
 ’552 Decision, 2020 WL 402817, at *8; ’713 Decision, 2020
 WL 402317, at *6–7.          Specifically, Cisco relied on
 Sourcefire as disclosing, to a relevant artisan, the idea of
 writing custom intrusion rules that would permit the
 Sourcefire system to determine the TLS-version values of
 the packets it received based on keywords and to use the
 rules engine as an operator to apply packet-filtering rules
 based on those determinations. ’552 Decision, 2020 WL
Case: 20-1635    Document: 49      Page: 8    Filed: 03/10/2021




 8         CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.



 402817, at *15–16; ’713 Decision, 2020 WL 402317, at *6–
 7.
     After the Board instituted the requested inter partes
 reviews, Centripetal argued that Sourcefire was not a
 “printed publication” at the priority date for the patents at
 issue, see 35 U.S.C. § 102(a)(1); 35 U.S.C. § 102(b) (2006),
 as required for non-patent prior art in IPRs under 35
 U.S.C. § 311(b). J.A. 434–38; see also ’713 Decision, 2020
 WL 402317, at *3. 1 Centripetal contended that Sourcefire
 (the document) was costly and was distributed only to those
 who bought certain products from Sourcefire (the company)
 and, therefore, the document was not publicly accessible
 because a relevant artisan could not have obtained it with
 reasonable diligence. J.A. 434–38.

     In IPR-1436 (addressing the ’552 patent), Centripetal
 did not dispute that Sourcefire teaches a processor,
 memory, and communication interface; nor did it dispute
 that Sourcefire teaches “receiving, via the communication
 interface a plurality of [HTTPS] packets.” ’552 Decision,
 2020 WL 402817, at *14–15. Centripetal argued, however,
 that Sourcefire does not teach the “determination” limita-
 tions of the claims, specifically the requirements of (1) a
 “determination” that a plurality of HTTPS packets “have
 packet-header-field values corresponding to a packet-filter-
 ing rule” and (2) a “determination” that some of those pack-
 ets “have one or more application-header-field values
 corresponding to one or more TLS-version values.” See J.A.
 456, 458. According to Centripetal, Sourcefire teaches


     1   The version of 35 U.S.C. § 102 pre-dating the
 amendments made in 2011 (effective March 16, 2013) ap-
 plies in both of these matters, given that the application
 that issued as the ’552 patent was filed March 12, 2013,
 and the ’713 patent is the child of the ’552 patent. See ’552
 Decision, 2020 WL 402817, at *4 n.1. The current version
 of § 102 continues to use the phrase “printed publication.”
Case: 20-1635    Document: 49      Page: 9    Filed: 03/10/2021




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.        9



 extracting version information from a reassembled stream
 of packets (“handshake and key exchange messages,” J.A.
 2025), whereas the claims require a determination of ver-
 sion information to be made for individual packets. J.A.
 461–62.
     Centripetal alleged an additional deficiency in
 Sourcefire’s teaching of the claim limitations. It contended
 that Sourcefire does not teach the claimed “operator,” be-
 cause the claims require that the operator specify both “ap-
 plication-header-field-value criteria” and “a packet
 transformation function,” and the Sourcefire system is “not
 capable of designing a packet-filtering rule specifying an
 operator that applies different packet transformation func-
 tions based on different application-layer-packet-header
 criteria.” J.A. 471–73. Centripetal further argued that
 Cisco had not shown that a relevant artisan would have
 been motivated to modify the teachings of Sourcefire to ar-
 rive at the claims. J.A. 481. And Centripetal advanced
 what it urged were objective indicia of nonobviousness, in-
 cluding praise for its product addressing TLS vulnerabili-
 ties. J.A. 494–95.
    In IPR-1437 (addressing the ’713 patent), Centripetal
 made similar arguments. See J.A. 7394–99, 7403–06.
                              C
      In IPR-1436, the Board first determined that Cisco had
 met its burden to show that Sourcefire was a printed pub-
 lication. ’552 Decision, 2020 WL 402817, at *8–12. Specif-
 ically, the Board found that Sourcefire, a user guide, was
 publicly accessible in that it was available to purchasers of
 Sourcefire 3D Systems and was, in fact, distributed on CD-
 ROM to 586 system purchasers between April 2011 and
 March 2013, id. at *9–10; no confidentiality restrictions
 prevented purchasers from reproducing and distributing
 the document “for non-commercial use,” id. at *10 (citing
 J.A. 1429); and Sourcefire advertised its products and their
 accompaniment by extensive documentation, id. at *11;
Case: 20-1635    Document: 49     Page: 10    Filed: 03/10/2021




 10        CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.



 J.A. 4695–99. The Board rejected Centripetal’s argument
 that the cost of obtaining Sourcefire (the document) was
 prohibitive; the Board found that it could be acquired by
 purchasing products that cost between $1,385 and £25,000,
 that 586 customers actually acquired it, and that Centrip-
 etal had not shown that an interested relevant artisan was
 not reasonably able to obtain the material. Id. at *12 &
 n.9.
     After determining that Sourcefire qualified as prior
 art, the Board addressed the disputed limitations in claim
 1 (and claims 8 and 15). Id. at *14–22. Regarding the de-
 termination limitations, the Board explained that nothing
 in the claims requires that each individual packet be in-
 spected or that TLS (or SSL) version information be ex-
 tracted from application-header-values of individual
 packets, rather than a reassembled stream (handshake
 message). Id. at *17. Reassembled streams of messages,
 the Board continued, themselves consist of individual pack-
 ets, and a relevant artisan would have known that the
 TLS-version information is always contained in the packet
 header of the first packet in the message, as Centripetal
 acknowledged. Id. at *18. Accordingly, the Board found
 that a relevant artisan would have understood Sourcefire,
 even in describing the extraction of version information
 from the reassembled message, as teaching the claim re-
 quirement of extraction from the first packet. Id. at *18–
 19.
     Regarding the claimed “operator,” the Board adopted
 Centripetal’s claim construction, construing the term to re-
 fer to “a function specified by a packet-filtering rule that
 specifies one or more application-header-field criteria and
 a packet transformation to apply to the packet for each of
 the application-header-field criteria.” Id. at *5–6. Apply-
 ing that construction, the Board found that Sourcefire’s
 keyword and argument functions (in particular, ssl_ver-
 sion keywords) permitted the system to (1) indicate appli-
 cation-header-field-value criteria (e.g., the version of TLS)
Case: 20-1635    Document: 49      Page: 11    Filed: 03/10/2021




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.        11



 and (2) apply a “packet transformation function,” e.g.,
 blocking the packets, as specified by the claims. Id. at *19.
 The Board also rejected Centripetal’s argument that
 Sourcefire could not teach an operator because the “rule ac-
 tion” was specified in the “rule header,” so that Sourcefire
 could apply only “one rule action” per rule (e.g., could only
 allow certain packets, rather than allow and block some).
 Id. at *20. The Board found that Centripetal had presented
 no evidence to support this argument and that Cisco had
 shown support in Sourcefire for using different ssl_version
 keywords to “allow,” “pass,” or “drop” packets. Id.
     Finally, the Board found that Cisco had met its burden
 to show that a relevant artisan would have been motivated
 to modify Sourcefire to meet the ’552 patent’s claim limita-
 tions. Id. at *21–22. Citing the declaration from Cisco’s
 expert (Dr. Staniford), the Board found that the known vul-
 nerabilities of early versions of protocols like TLS, along
 with the ordinary creativity of a relevant artisan, would be
 sufficient to motivate that artisan to use Sourcefire to write
 rules blocking packets with a vulnerability like that of TLS
 1.0. Id. The Board also found that Centripetal’s objective
 indicia of nonobviousness—particularly the praise for its
 RuleGATE product—were not entitled to much weight,
 noting the lack of a persuasive basis for finding the nexus
 of cited objective indicia to the claims of the ’552 patent.
 Id. at *22–24. The Board then addressed the additional
 limitations in the remaining dependent claims and found
 obviousness as to those claims as well. Id. at *24–26.
    In IPR-1437, the Board’s finding and reasoning were
 similar to those in IPR-1436. See ’713 Decision, 2020 WL
 402317, at *3–13.
     The Board issued its final written decisions as to both
 IPR-1436 and IPR-1437 on January 23, 2020. Centripetal
 timely appealed both decisions. We have jurisdiction under
 28 U.S.C. § 1295(a)(4)(A) and 35 U.S.C. §§ 141(c), 319.
Case: 20-1635     Document: 49       Page: 12   Filed: 03/10/2021




 12        CENTRIPETAL NETWORKS, INC.     v. CISCO SYSTEMS, INC.



                                II
      We review the Board’s final written decisions under the
 Administrative Procedure Act, “hold[ing] unlawful and
 set[ting] aside agency action, findings, and conclusions
 found to be . . . arbitrary, capricious, an abuse of discretion,
 or otherwise not in accordance with law . . . [or] unsup-
 ported by substantial evidence.” 5 U.S.C. § 706; Dickinson
 v. Zurko, 527 U.S. 150, 164–65 (1999). We review the
 Board’s legal conclusions de novo and factual findings for
 substantial evidence. Nobel Biocare Services AG v. Instra-
 dent USA, Inc., 903 F.3d 1365, 1374 (Fed. Cir. 2018).
 Whether a reference qualifies as a “printed publication” is
 a legal conclusion based on factual findings. Jazz Pharms.,
 Inc. v. Amneal Pharms., LLC, 895 F.3d 1347, 1356 (Fed.
 Cir. 2018). “The underlying factual findings [in a printed-
 publication analysis] include whether a reference was pub-
 licly accessible.” Nobel, 903 F.3d at 1375. Similarly, the
 ultimate determination of whether a claimed invention
 would have been obvious is a legal one reviewed de novo,
 but underlying factual determinations are reviewed for
 substantial-evidence support. PersonalWeb Techs., LLC v.
 Apple, Inc., 917 F.3d 1376, 1381 (Fed. Cir. 2019).
     On appeal, Centripetal argues that: (1) the Board erred
 by concluding that Sourcefire is a printed publication, see
 Centripetal Opening Br. 15–21; (2) Sourcefire does not
 teach a “determination” that a packet includes a specified
 TLS-version value, id. at 21–24; (3) Cisco did not show a
 motivation to modify Sourcefire and the Board overlooked
 important objective indicia of nonobviousness, id. at 24–31;
 and (4) Sourcefire does not disclose the operator described
 in the ’552 patent, id. at 31–34. 2 We reject these chal-
 lenges.



      2In making their respective arguments on appeal,
 the parties do not distinguish between the Board’s
Case: 20-1635    Document: 49      Page: 13    Filed: 03/10/2021




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.        13



                               A
     Centripetal first contends that Sourcefire was not a
 printed publication because it was available only to those
 willing to pay $25,000 for the accompanying product and
 was kept password-protected on Sourcefire’s website, pre-
 venting access to the relevant public. Centripetal Opening
 Br. 15–16. We reject this argument.
      Whether a reference is a printed publication “involves
 a case-by-case inquiry into the facts and circumstances sur-
 rounding the reference’s disclosure to members of the pub-
 lic.” In re Klopfenstein, 380 F.3d 1345, 1350 (Fed. Cir.
 2004). “Because there are many ways in which a reference
 may be disseminated to the interested public, public acces-
 sibility has been called the touchstone in determining
 whether a reference constitutes a printed publication.”
 Blue Calypso, LLC v. Groupon, Inc., 815 F.3d 1331, 1348
 (Fed. Cir. 2016) (cleaned up). For a reference to be publicly
 accessible, it must be “‘disseminated or otherwise made
 available to the extent that persons interested and ordinar-
 ily skilled in the subject matter or art, exercising reasona-
 ble diligence, can locate it.’” Acceleration Bay, LLC v.
 Activision Blizzard Inc., 908 F.3d 765, 772 (Fed. Cir. 2018)
 (quoting Jazz Pharms., 895 F.3d at 1355–56); see also Kyoc-
 era Wireless Corp. v. Int’l Trade Comm’n, 545 F.3d 1340,
 1350 (Fed. Cir. 2008). A reference need not be catalogued
 or indexed to be a printed publication; “a printed publica-
 tion need not be easily searchable after publication if it was
 sufficiently disseminated at the time of its publication.”
 Suffolk Techs., LLC v. AOL Inc., 752 F.3d 1358, 1365 (Fed.
 Cir. 2014); see also In re Lister, 583 F.3d 1307, 1312 (Fed.
 Cir. 2009); Klopfenstein, 380 F.3d at 1348. Limited distri-
 butions of a reference may suffice. Samsung Elecs. Co. v.


 decisions in IPR-1436 and IPR-1437, except where rele-
 vant. Centripetal Opening Br. 3; Cisco Response Br. 6 n.1.
 We consider the decisions together unless otherwise noted.
Case: 20-1635    Document: 49      Page: 14    Filed: 03/10/2021




 14        CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.



 Infobridge Pte. Ltd., 929 F.3d 1363, 1374 (Fed. Cir. 2019).
 In determining whether interested persons could have ac-
 cessed the publication, we consider factors such as the ex-
 pertise of the target audience, the avenues of distribution
 (e.g., at a trade show), the duration of dissemination, and
 expectations of confidentiality or restrictions on recipients’
 sharing of the information. GoPro, Inc. v. Contour IP Hold-
 ing LLC, 908 F.3d 690, 694–95 (Fed. Cir. 2018). 3




      3   See, e.g., GoPro, 908 F.3d at 694–95 (catalog dis-
 tributed at a trade show that was only open to “dealers” of
 action sports vehicles and related accessories was a printed
 publication because there were no restrictions on the cata-
 log’s distribution, there were over 1,000 attendees, and
 there was no evidence that one interested in the art of dig-
 ital cameras could not have obtained the catalog with rea-
 sonable diligence); Jazz Pharms., 895 F.3d at 1357–59
 (Affordable Care Act materials available on the FDA’s web-
 site and published via constructive notice in the Federal
 Register were printed publications because the materials
 were “widely disseminated to persons of ordinary skill for
 a substantial time with no reasonable expectation of confi-
 dentiality”); Klopfenstein, 380 F.3d at 1350 (slideshow dis-
 played at a conference for three days was a printed
 publication because the slide was displayed for a matter of
 days, the attendees included interested persons of skill in
 the art, there was no reasonable expectation that the slide
 would not be copied, and the slide could be copied with rel-
 ative simplicity); Massachusetts Inst. of Tech. v. AB Fortia
 (MIT), 774 F.2d 1104, 1108–09 (Fed. Cir. 1985) (paper
 orally presented at a conference and distributed to only six
 persons who requested the paper was a printed publica-
 tion, because “between 50 and 500 persons interested and
 of ordinary skill in the subject matter were told of the ex-
 istence of the paper . . . and the document itself was
Case: 20-1635    Document: 49      Page: 15    Filed: 03/10/2021




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.        15



     Here, the Board found, based on testimony from a
 Sourcefire company employee, that each of the 586 custom-
 ers who purchased a range of Sourcefire products over a
 relevant two-year period received a CD-ROM containing
 the user guide, which explicitly stated that users were per-
 mitted to “use, print out, save on a retrieval system, and
 otherwise copy and distribute” the reference for noncom-
 mercial use. ’552 Decision; 2020 WL 402817, at *9–10 (cit-
 ing J.A. 1429); ’713 Decision, 2020 WL 402317, at *4
 (same). Further, Centripetal presented no evidence to the
 Board showing that—despite the CD-ROM distribution—
 an interested person using reasonable diligence would not
 have been able to access Sourcefire either by purchasing
 the product or by receiving a copy of the user guide from
 another customer. See ’552 Decision, 2020 WL 402817, at
 *10. Substantial evidence, including advertisements, re-
 views, and testimony from a Sourcefire company employee,
 supports the Board’s finding that those interested and of
 skill in the art actually purchased Sourcefire. Id. at *11;
 see also J.A. 822. In sum, the large number of Sourcefire
 product customers, the number of years the product was
 available, the advertisements targeting those interested
 and of skill in the art, and the lack of confidentiality re-
 strictions on copying or distributing Sourcefire support a
 finding of public accessibility. See GoPro, 908 F.3d at 694.
     The Board properly rejected Centripetal’s argument
 that In re Bayer, 568 F.2d 1357 (CCPA 1978), and Med-
 tronic, Inc. v. Barry, 891 F.3d 1368 (Fed. Cir. 2018), require
 a different result. ’552 Decision, 2020 WL 402817, at *11–
 12. In Bayer, we held that actual dissemination of a stu-
 dent’s thesis to members of a graduate committee did not
 render the thesis publicly accessible. 568 F.2d at 1361–62.
 We recently explained in Samsung that the student’s



 actually disseminated without restriction to at least six
 persons”).
Case: 20-1635    Document: 49     Page: 16    Filed: 03/10/2021




 16        CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.



 thesis in Bayer was not publicly accessible because “the
 only people who kn[e]w how to find it [were] the ones who
 created it,” and thus it could not be obtained with reasona-
 ble diligence by those interested and of skill in the art.
 Samsung, 929 F.3d at 1371–72.            Here, in contrast,
 Sourcefire was publicly advertised and obtained by at least
 586 customers.
     In Medtronic, a video relating to spinal surgery was
 distributed at three separate meetings (two for surgeons,
 one for a private organization), and slides were distributed
 at two of the meetings. 891 F.3d at 1379. After the Board
 found lack of public accessibility of either the video or the
 slides, without distinguishing between the open and the
 closed meetings, or whether there was an expectation of
 confidentiality, we vacated and remanded. Id. at 1382–83.
 We instructed the Board to consider the “size and nature of
 the meetings,” as well as whether an “expectation of confi-
 dentiality” existed, noting that these are “important con-
 siderations” in assessing public accessibility. Id. at 1382.
 In this case, the Board did exactly that. Far from finding
 Sourcefire to be a printed publication merely because the
 CD-ROMs were actually distributed to customers, the
 Board considered the size and nature of the group receiving
 the CD-ROMs and the absence of confidentiality re-
 strictions. ’552 Decision, 2020 WL 402817, at *10–12.
     Contrary to Centripetal’s contention, the Board’s con-
 clusion regarding public accessibility is not undermined by
 the fact that, unlike some of the cases, this case does not
 involve “free distribution of academic documents to confer-
 ence and meeting attendees whose express purpose for at-
 tending the conference was to hear lectures regarding
 those same documents.” Centripetal Opening Br. 18–19
 (cleaned up). Public accessibility is not limited to circum-
 stances of free or academic distributions; “commercial dis-
 tribution” can qualify. Garrett Corp. v. United States, 422
 F.2d 874, 877–78 (Ct. Cl. 1970) (distribution of 80 copies of
 a government report, including 6 to commercial companies,
Case: 20-1635     Document: 49      Page: 17    Filed: 03/10/2021




 CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.         17



 constituted a printed publication because the report was
 “unclassified and unrestricted in its use”). The Board also
 reasonably found that Centripetal had not shown the cost
 of Sourcefire—which it found ranged from $1,385 to
 £25,000, ’552 Decision, 2020 WL 402817, at *12 n.9; see also
 J.A. 4695, 4700—to be prohibitive to those interested and
 of skill in the art, given, e.g., the evidence that at least 586
 customers, at least some of them relevant artisans, pur-
 chased the product, ’552 Decision, 2020 WL 402817, at *12;
 ’713 Decision, 2020 WL 402317, at *5.
    On this record, we agree with the Board that Sourcefire
 was publicly accessible and therefore qualifies as a printed
 publication.
                                B
    We reject Centripetal’s challenges to the Board’s obvi-
 ousness determination.
                                1
     The Board found that Sourcefire teaches what is re-
 quired by the determination claims. Centripetal argues
 otherwise by pointing to language in Sourcefire stating
 that the preprocessor “collects and reassembles all the
 packets” and inspects the stream as a “single, reassembled
 entity” rather than as “individual packets.” J.A. 2064–65;
 see also Centripetal Opening Br. 22. This argument does
 not undermine the Board’s finding.
     As the Board reasoned, how Sourcefire obtains TLS-
 version values is irrelevant to the claims’ scope. ’552 Deci-
 sion, 2020 WL 402817, at *17–18, ’713 Decision, 2020 WL
 402317, at *8. The claims in the ’552 and ’713 patents do
 not require that each individual packet is inspected for the
 TLS-version value, but only that a determination is made
 as to what that value is. See ’552 patent, col. 11, lines 5–
 35 (claims require “a determination . . . that one or more
 packets, of the at least a portion of the plurality of HTTPS
 packets, have one or more application-header-field-values
Case: 20-1635     Document: 49      Page: 18     Filed: 03/10/2021




 18        CENTRIPETAL NETWORKS, INC.     v. CISCO SYSTEMS, INC.



 corresponding to one or more TLS-version values”); ’713 pa-
 tent, col. 11, lines 8–25 (claims require “a determination
 . . . that [a packet received first or a packet received second]
 comprises data corresponding to a transport layer security
 TLS-version value”).
     Further, Centripetal’s expert, Dr. Orso, acknowledged
 that the TLS-version value in a reassembled handshake is
 virtually always identical to the value for the individual
 packets associated with that handshake. J.A. 4647–48
 (171:6–174:16). And substantial evidence established that
 relevant artisans would have understood that the TLS-
 version value is found in the first packet of a message. J.A.
 809–10; J.A. 4653. Thus, the Board reasonably found that
 Sourcefire teaches determining this exact value because
 the information it obtains from the handshake will be iden-
 tical to the first packet’s header. See J.A. 2252 (“The SSL
 preprocessor extracts state and version information from
 specific handshake fields. Two fields within the handshake
 indicate the version of SSL or TLS used to encrypt the ses-
 sion and the stage of the handshake.”). Substantial evi-
 dence thus supports the Board’s finding that Sourcefire
 teaches the “determination” limitations of the patent
 claims.
                                2
     Centripetal argues that the Board erred by finding a
 motivation to modify Sourcefire based on “common sense,”
 Centripetal Opening Br. 24–27, and by not properly consid-
 ering objective indicia of nonobviousness that negate any
 motivation a relevant artisan would have had to modify
 Sourcefire, id. at 27–31.
      Centripetal’s motivation argument substantially over-
 laps with its arguments that Sourcefire does not teach the
 “determination” limitations required by the claims. Specif-
 ically, Centripetal argues that the Board found that a rele-
 vant artisan would have been motivated to modify
 Sourcefire to include the “missing” claim limitations—the
Case: 20-1635    Document: 49     Page: 19     Filed: 03/10/2021




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.       19



 “determination” limitations—and that such a finding was
 error because Sourcefire makes determinations from a re-
 assembled packet stream, and a relevant artisan would not
 be motivated to modify that system to inspect individual
 packets. Centripetal Opening Br. 24–27. But the Board
 did not find that these limitations were “missing”; it found
 that Sourcefire taught the “determination” limitations be-
 cause such limitations were not limited to systems that in-
 spect individual packets. See ’552 Decision, 2020 WL
 402817, at *17–19; ’713 Decision, 2020 WL 402317, at *8.
 And, as discussed above, nothing in either patent’s claims
 requires individual packets to be inspected in order to de-
 termine their TLS-version value.
      We also reject Centripetal’s argument that the Board
 failed to properly weigh objective indicia of nonobviousness
 (specifically, long-felt but unmet need, industry praise, and
 commercial success/licensing). “In order to accord substan-
 tial weight to secondary considerations in an obviousness
 analysis, ‘the evidence of secondary considerations must
 have a “nexus” to the claims, i.e., there must be “a legally
 and factually sufficient connection” between the evidence
 and the patented invention.’” Fox Factory, Inc. v. SRAM,
 LLC, 944 F.3d 1366, 1373 (Fed. Cir. 2019) (quoting Henny
 Penny Corp. v. Frymaster LLC, 938 F.3d 1324, 1332 (Fed.
 Cir. 2019) (citing Demaco Corp. v. F. Von Langsdorff Li-
 censing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988)).
     Here, Centripetal presented several articles praising
 its RuleGATE product as evidence of industry praise and
 long-felt but unmet need, including a paper (the ESG pa-
 per), J.A. 6900–08, and a Gartner article, J.A. 6909–18.
 But the RuleGATE product contains far more than what is
 claimed in the patent claims at issue here. And as the
 Board found, nothing in those articles ties the praise of
 RuleGATE, its alleged filling of an unmet need, or its suc-
 cess to the limitations in the claims. See ’552 Decision,
 2020 WL 402817, at *22–24; ’713 Decision, 2020 WL
 402317, at *10–12; see also Polaris, 882 F.3d at 1072.
Case: 20-1635    Document: 49      Page: 20    Filed: 03/10/2021




 20        CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.



 Indeed, Centripetal’s expert did not even create a claim-
 construction chart to map the products to each limitation.
 J.A. 4615–16. On this record, we agree with the Board that
 the objective indicia of nonobviousness were not entitled to
 substantial weight.
                               3
     Finally, Centripetal challenges the Board’s finding
 that Sourcefire teaches the operator required by the ’552
 patent. Centripetal argues that Sourcefire relies on “Snort
 rules” that include a “Rule Header” with a single specified
 “rule action” that can be taken only “‘if the packet data
 matches all the conditions specified in a rule.’” Centripetal
 Opening Br. 32–33 (quoting J.A. 2188). For that reason,
 Centripetal urges, Sourcefire cannot disclose the required
 operator because its rules cannot “apply different packet
 transformation functions for different TLS-version values.”
 Id.
      But the ’552 patent’s claims do not require that a rule
 provide for more than one action. See, e.g., ’552 patent, col.
 11, lines 5–35. Moreover, even under Centripetal’s con-
 struction of “operator,” the Board found, Sourcefire teaches
 an operator that meets both criteria required by that con-
 struction—that is, Sourcefire (1) determines “application-
 header-field-value criteria” through its keyword function
 (e.g., identifies the packets’ TLS-version value) and (2) ap-
 plies a “packet transformation function” by using its Rule
 Action function to either block, alert, or allow packets
 matching the application-header-field-value criteria corre-
 sponding to the rule. ’552 Decision, 2020 WL 402817, at
 *19–21; J.A. 2189–92, 2196. The language of the claims
 and of Sourcefire provide substantial evidence for the
 Board’s finding that Sourcefire teaches the operator in the
 ’552 patent’s claims.
Case: 20-1635   Document: 49        Page: 21   Filed: 03/10/2021




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.       21



                              III
    We have considered the remainder of Centripetal’s ar-
 guments and find them to be unpersuasive.
     For the foregoing reasons, the decisions of the Patent
 Trial and Appeal Board in IPR-1436 and IPR-1437 are af-
 firmed.
                       AFFIRMED